Title: To George Washington from Charles Cotesworth Pinckney, 19 September 1797
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear Sr
Rotterdam Sepr 19th 1797—

Your favour by General Marshall arrived safe, and I was highly flattered by your approbation of my conduct whilst in France. Before I determine on any public measure I always consider in what way it is probable you would act if you were to decide, & govern myself according to what I conceive would be your judgment.
I am charmed with my Colleague Genl Marshall, and am fortunate enough to agree altogether with him in sentiment. We are

now proceeding to Paris; the late extraordinary transactions there, & some intimations we have received render it improper for us to delay our Journey; at the same time we do not mean (without procrastinaton should be very disadvantageous) to open our direct negotiations till Mr Gerry’s arrival. I am by no means sanguine in my expectations with respect to the result of our business. A great many in France are persuaded that we are a divided people, & think that at least one half of the People of America with the Vice President at the head would join them in case of a rupture. I am convinced that is a most erroneous opinion, but to our Country it is, it has been, & I am afraid will be exceedingly prejudicial. I enclo[se] you the last Leyden Gazettes which will give you the account of the arrest of 53 Members of the Legislature with the Director Barthelemy and several other Individuals, and of the Editors & Printers of 32 Journals & other periodical publications, & of their being sentenced by a Law passed by the remaining Members to be transported without trial on a charge of conspiring to establish Royalty. Newspapers & all periodical publications in France are subject for a twelve month to the inspection of the police, but I refer you to the papers for the particulars. Mr John Lusac the learned & excellent Editor of the Leyden Gazette has shewn me many marks of attention & hospitality since I have been in Holland; he highly venerates your Character and I made him happy by permitting a printer to copy your picture, he had many prints of you hung about his house but none of them like. He has written to you by this opportunity & sent you a book of his composing, you would render him very happy by writing him a few lines, & when you consider he was one of the earliest, and has been & is one of the most constant friends of American Liberty & Independance I trust you will notice his letter. Be assured I always am with the greatest sincerity & respect your most affectionate & devoted humble Sert

Charles Cotesworth Pinckney


This will be delivered to you by Capn Izard the Son of Mr Izard our late Senator, he has been studying in the School of Engineers At Metz, & I dare say you will find he has greatly profited by it.

